At this moment of great tragedy which has befallen the people of friendly Mexico I cannot but, first and foremost, express the deepest condolences and solidarity of the people of Yugoslavia. We are convinced that the international community will do its best and provide necessary relief to the people and Government of Mexico in their self-sacrificing efforts to overcome the effects of this dreadful catastrophe.
Mr. President, it gives me pleasure to congratulate you, the representative of Spain, a country with which Yugoslavia has good and friendly relations, on your election to the high office of President of the fortieth anniversary session of the General Assembly of the united Nations.
I also wish to express our appreciation to Mr. Javier Perez de Cuellar, for his continued efforts to make the United Nations a forum for an equitable dialog on all issues of vital interest for the international community.
We come to the fortieth session of the General Assembly feeling that it is necessary to recall, for the sake of the future, the path that our Organization took to reach this anniversary. Moreover, we come with a feeling of responsibility to make a common decision, at this historic turning point, as to what should be done with a view to building a better and more just world.
The United Nations was conceived as an expression of the desire and effort of peace-loving peoples of the world to embark, after a war that had caused unparalleled destruction and loss of human lives, upon a road of peace, co-operation on equal footing, a road that would ensure the fulfillment of the essential aspirations of countries and peoples for freedom, independence and progress. The principles and objectives laid down in the Charter, which we have made universal, have been our lodestar and support in securing the basic inalienable rights of all countries and peoples irrespective of race, level of development and political system. Experience has shown that there can be no true peace or progress in the world unless these rights are fully exercised.
During the 40 years of the existence of the United Nations, the world underwent vast changes. The United Nations was an integral part of these changes, affecting them and changing itself in the process. During these decades our Organization gave a great contribution to the preservation of peace and security in the world. Under the auspices and with the assistance of the United Nations, the struggle for the liberation of peoples from colonial rule and domination was won. Newly liberated and sovereign States, with equal rights entered the world scene, thus radically changing the map of the world. Often, when we sought ways of meeting the great challenges that we had to face, this universal forum witnessed patience, wisdom and faith in progress. This is where a new international practice and awareness were forged, notwithstanding all the difficulties and resistance encountered. This is where we elaborated, codified and tried to make universal the rules governing relations among sovereign nations and States. This is where we adopted the concept of the new international economic order. This is where we defined the ideals of peace and progress for all, in keeping with the new, historic era, thus narrowing the scope for the use of force and for the pursuit of the policy of domination.
In this period mankind advanced greatly in all fields. The technological revolution has given rise to possibilities undreamed of before.
The struggle for freedom and independence, equitable international relations, a world free of blocs and development led .to the inception of the policy of non-alignment. This policy was essential in that struggle and with its principles, objectives and thrust it has become an irreplaceable, independent factor of positive influence in global international relations.
However, these long decades have brought us many disappointments and much distress. Quite a few of our aspirations of 40 years ago are still unfulfilled. The purposes and principles of the Charter pertaining to the preservation of international peace and security, respect for the tenets of self-determination and the sovereign equality of all countries, refraining from the threat or use of force, the settlement of disputes by peaceful means, respect for human rights and fundamental freedoms, as well as many others, have been in constant and serious jeopardy. The achievements of mankind are far from being accessible to all. Many people the world over are deprived of basic opportunities for development and of means for a bare existence.
Therefore it is justifiable to ask what is the nature of the peace in which we live and how far we are from lasting and universal peace. Unfortunately, the peace of today is neither lasting nor universal. He have been living in a state of permanent uncertainty, faced with confrontations, local wars and conflicts, bloc rivalries and the arms race. Four decades after the most horrible of all wars we wonder whether the danger of a new one has been removed and, if so, to what extent. We are not sure that a new war, far more terrifying and totally devastating, will not break out.
For a long time now the world has been at a historic crossroads. Which way and how should we proceed in order to ensure lasting peace? Which way and how should we proceed in order to overcome all the factors that make this peace so fragile and uncertain? Which way and how should we proceed in order to eliminate injustices and inequalities, so as to achieve development and progress for all in a world in which peace would be enjoyed by all?
Awareness of the need to carry out radical changes in all spheres of international relations has grown in the world, as have the forces striving to that end. These changes would lead us out of this time of grave challenges towards the goals we defined and set for ourselves in this very forum. In the world of today of great achievements of the human mind, no one should be a passive onlooker while wars are being waged for the sake of others and people are dying of hunger or living without hope. We can neither condone nor accept the idea that peace and prosperity for anyone can be built on such foundations. We can neither condone nor accept the idea that peace and progress can be ensured by the stockpiling of ever more destructive weapons. The arms race imperils the security of all, while inequality in economic and other relations threatens the stability and prosperity even of those who perpetuate such a situation through their monopolistic and privileged positions.
The forthcoming negotiations between the great Powers and their approaching summit meeting are awaited with great attention and interest by us all. At their recent conference in Luanda, the non-aligned countries welcomed that development in the relations between the great Powers, calling upon them
"to eschew mutual confrontation, overcome mistrust and embark upon responsible and fruitful negotiations, with a forward-looking approach and in a spirit of goodwill, bearing in mind the interest of all mankind".
We expect that their dialog will lead to the easing of tension in their relations and in the world at large, since confrontation and the strained relations between them and between the blocs have afflicted us all. Like all other non-aligned countries, we believe that, in order to be fruitful and universally beneficial, this dialog should be carried on in keeping with the objectives of the United Nations and with the establishment of a true system of collective security.
At the same time I wish to emphasize our profound conviction that all should be involved in the quest for solutions to the crucial issues of the world. Our experience to date has shown that the only possible way of ensuring true detente is to involve all countries and peoples and consider their vital interests. Today it is not in the interest of a single country or group of countries to remain on the sidelines of world developments, without any influence over them, because the<t own independence and prosperity depend thereon. The horizon of international relations can be cleared of all clouds only if all countries are active in the implementation of the principles of peaceful co-existence and the broadest possible co-operation. Every contribution to that end is truly invaluable.
My country has always attached the utmost importance to disarmament issues, being deeply convinced that security and stable relations throughout the world cannot be built under the shadow.of stirs. Disarmament has today become the pivotal issue for the survival of mankind. Military expenditures, which have reached exorbitant figures this year, have hindered development and the progress of nations. Although the announcement of negotiations between the great Powers brings much relief and rays of hope, the continuance of the arms race and the attempts to extend it into outer space give rise to new fears. In the present international situation the beginning of the process of disarmament, both nuclear and conventional, is of paramount importance. As regards disarmament, the direction is clear and the measures that should be taken urgently to halt the arms race are well known. This path should be embarked upon and these measures should be carried out. Our demands and expectations go beyond starting the process of halting the arms race. Our expectations are the creation of an atmosphere conducive to a relaxation of international tension which will lead to the solution of all problems jeopardizing peace and security.
In southern Africa, the blood of innocent people is being shed only because they seek the elementary human right to freedom and independence and to liberation from domination and racial oppression. In South Africa, at this precise time, hundreds and hundreds of people are being killed only because they wish to have equal rights. There should be no further hesitation regarding the application of sanctions under Chapter VII of the United Nations Charter against the Pretoria regime, By holding its ministerial conference in Luanda and by deciding to hold the eighth summit of the Movement of Non-Aligned Countries in a front-line State, freedom-loving Zimbabwe, the world of the non-aligned expressed its full solidarity with and support for the struggle of the people of South Africa and the struggle for the final liberation and independence of Namibia under the leadership of its sole and legitimate representative, the South west Africa People's organization (SWAPO). We most strongly condemn the constant pressure and flagrant aggression by South Africa against non-aligned Angola.
Concerted efforts are indispensable to bring the war between Iran and Iraq to an end. There is no justification whatsoever for its continuance.
The full exercise of the legitimate right of the Palestinian people to self-determination and to establish their own State under the leadership of the Palestine Liberation Organization (PLO), their legitimate representative, can no longer be delayed; nor can the withdrawal of Israeli troops from all occupied Arab territories.
He are deeply concerned and troubled by the escalation of armed intervention and pressure against the sovereignty and independence of Nicaragua.
The peoples of Kampuchea, Afghanistan and Grenada must be given the opportunity to decide their destiny themselves, free from the presence of foreign troops. He support all efforts to preserve the integrity and independence of Cyprus. We also support the efforts made by the Democratic People's Republic of Korea to fulfill the aspiration to unification of the Korean people.
International economic relations form one of the main fronts in the struggle for the stable development of the world as a whole and for the further democratization of international relations. There can be no safe development and sure survival for anyone in conditions of an enormous gap in the level of development and affluence such as exists today and is constantly widening.
The developing world is faced with basic problems of existence. The development of entire continents is stagnating. If the present rate of growth were to remain unchanged, developing countries would need almost an entire century to reach the current level of the developed part of the world* Yet in the year 2000 they will account for 80 per cent of the world's population.
This situation has been dramatically aggravated by the enormous debt burden on the shoulders of the developing countries. The non-aligned countries devoted a great deal of attention to this matter at their conference in Luanda. They invited international financial and banking institutions as well as the Governments of creditor countries to take part in a constructive political dialog in order to find a just and lasting solution to this problem. They also proposed several concrete and realistic measures which could serve as a basis for reaching agreement on this problem, which has spread far beyond regional boundaries and become a global political problem.
Together with all non-aligned and developing countries, we call for an urgent guest for solutions through a dialog with developed countries with regard not only to debts but to other issues upon which the development and future of all depend. This is in the interest of both developed and developing countries and creditors and debtors alike. Any delay could cause a chain reaction of upheaval and disruption, with far-reaching consequences. Yugoslavia calls for the united Nations to take an active role in resolving the debt problem, which does not preclude the participation of other international bodies. We believe that everything possible should be done at this session of the General Assembly to ensure the convening at an early date of an international conference on money and financing for development. We fully support the request of the Organization of African unity regarding the convening of a special session of the General Assembly of the United Nations devoted to the critical economic situation in Africa.
I should also like to point out the importance that we attach to the adoption at this session of the declaration on the right to development. We consider this to be an integral part of the efforts aimed at promoting human rights and freedoms.
Yugoslavia, as one of the founders of the United Nations, has contributed through its commitment and activity in this forum over the past four decades to the search for solutions to all the problems that weigh upon the world today. I should like to recall the deep faith that President Tito always had in the United Nations and its mission of democratization of international relations. We are determined to proceed along that path together with all others who share the same aspirations.
In spite of many challenges, the lasting value of the united Nations Charter has been confirmed during the past 40 years. Today more than ever before the world needs reaffirmation of the role of the United Nations. Yugoslavia deeply believes that the United Nations is an irreplaceable factor in bringing all countries together on an equal footing in endeavors aimed at resolving the vital problems of the world. It is precisely for that reason that the United Nations will be equally necessary to the world in the decades to come.
If the gap in development continues to grow and if the arms race is not halted, it is an open question whether and how we shall observe future anniversaries and what the world will then be like. We must find a way to ensure development for all. There can be no peace without development, nor development without peace. Peace and detente should therefore be imbued with new substance and given a fresh impetus. Only in a world at peace can spiritual and material well-being be enhanced, differences eliminated and the qualities of peoples and countries and human dignity promoted.
Let us do our best to make the fifth decade of the United Nations a decade wide open to co-operation, understanding and the resolution of problems by concerted effort, in the common interest of all countries. This we can do by strengthening the role of the United Nations and providing for far greater efficiency in its activities. We are convinced that the forthcoming gathering of Heads of State or Government in this same forum will give a strong creative impetus to such efforts and such development.